Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind. 
	Regarding claim 1, with the exception of the recitation ‘by a cloud platform system’, the claims recite mental processes and can be performed in the human mind. A human can perform ‘creating a plurality of container cluster environments in which container-based applications are able to operate in various infrastructures’ in the human mind. A human can perform ‘integrally monitoring information of the plurality of container clusters and applications operating in the clusters’ by observation. A human can perform ‘providing a monitoring screen on which the monitoring result is reflected, wherein the monitoring screen includes: a screen for a cluster status showing a node, a CPU, a memory, an application, and a server, a node status for each cluster, an application status for each cluster, and a storage/volume status for each cluster, wherein the node status for each cluster includes a CPU, a memory, a disk, a network usage trend, and a node list, wherein the node list includes a node name, a label, a 

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘by a cloud platform system’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 
	This judicial exception is not integrated into a practical application because the additional elements ‘providing a monitoring screen on which the monitoring result is reflected, wherein the monitoring screen includes: a screen for a cluster status showing a node, a CPU, a memory, an application, and a server, a node status for each cluster, an application status for each cluster, and a storage/volume status for each cluster, wherein the node status for each cluster includes a CPU, a memory, a disk, a network usage trend, and a node list, wherein the node list includes a node name, a label, a state, a CPU capacity, a memory capacity, a disk capacity, an instance quota, and an 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘by a cloud platform system’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).
	Also, the additional element ‘providing a monitoring screen on which the monitoring result is reflected, wherein the monitoring screen includes: a screen for a cluster status showing a node, a CPU, a memory, an application, and a server, a node status for each cluster, an application status for each cluster, and a storage/volume status for each cluster, wherein the node status for each cluster includes a CPU, a memory, a disk, a network usage trend, and a node list, wherein the node list includes a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al. (USPN 20180287902A1) in view of Raman (USPN 20130198719A1) in view of Krishnamurthy et al. (USPN 20180295036A1) in further view of Sasaki et al. (USPN 10417195B2).
As per claim 1, a method for monitoring a plurality of clusters and applications in a cloud platform, the method comprising the steps of: integrally monitoring information of the plurality of container clusters and applications operating in the clusters 
wherein the node status for each cluster includes a CPU, a memory, a disk, a network usage trend, and a node list, wherein the node list includes a node name, a label, a state, a CPU capacity, a memory capacity, a disk capacity, an instance quota, and an age (Figure 3A and paragraph 0164 – shows the node’s CPU usage and memory usage and disk usage); 
the storage status includes a name, a kind, a storage class name, a policy, and a state (Figure 3A and paragraph 0164 – shows the disk name and usage); and 
Chitalia et al. fails to explicitly state creating, by a cloud platform system, a plurality of container cluster environments in which container-based applications are able to operate in various infrastructures.
Chitalia et al. does disclose cloud based network computer clusters and containers in paragraphs 0234,0235.
Raman discloses creating, by a cloud platform system, a plurality of container cluster environments in which container-based applications are able to operate in 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have creating, by a cloud platform system, a plurality of container cluster environments in which container-based applications are able to operate in various infrastructures into the cloud based network computer clusters and containers. A person of ordinary skill in the art would have been motivated to make the modification because the cloud based network computer clusters and its containers has to be created in order for it functions to be monitored as disclosed in paragraphs 0031,0072.
Chitalia et al. and Raman fail to explicitly state the application status for each cluster includes a CPU, a memory, a network usage trend, and an application map list, wherein the application map list includes a namespace name, an application map name, a service, a number of servers, a CPU usage, a memory usage, and an age.
Chitalia et al. does disclose applications are to be determined and analyzed in paragraphs 0053,0054.
Krishnamurthy et al. discloses the application status for each cluster includes a CPU, a memory, a network usage trend, and an application map list, wherein the application map list includes a namespace name, an application map name, a service, a number of servers, a CPU usage, a memory usage, and an age in paragraph 0111 and Figures 14-16 discloses average bandwidth usage of an application.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the application status for each  a network usage trend, and an application map list, wherein the application map list includes a namespace name, an application map name, a service, a number of servers, a CPU usage, a memory usage, and an age in the application that are determined and analyzed. A person of ordinary skill in the art would have been motivated to make the modification because applications are able to be monitored for performance and other information as disclosed in paragraph 0111.

Chitalia et al., Raman and Krishnamurthy et al. fail to explicitly state the volume status includes a volume name, a state, an usage, a access mode, and an age. 
Chitalia et al. does disclose resource allocations of storage volumes in paragraph 0086.
Sasaki et al. discloses the volume status includes a volume name, a state, an usage, a access mode, and an age in Figure 3 volume name is identified by LDEV with their respective names that are displayed as disclosed in column 5, lines 29-37 and column 3, lines 56-57 discloses the logical volume is (LDEV). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the volume status includes a volume name, a state, an usage, a access mode, and an age into the storage volumes. A person of ordinary skill in the art would have been motivated to make the modification because storage volumes are able to be monitored for a particular monitoring result as disclosed in column 5, lines 29-37 and Figure 3.

Response to Arguments
11/19/2021 have been fully considered but they are not persuasive. 
Concerning Applicant’s arguments on page 4 stating that no human can conceivably and logically in his/her mind alone can possible create a plurality of container cluster environments one has to use sufficiently equipped computer system, the MPEP 2106.04(a)(2) III C states that a computer can be used a tool to perform a mental process. 
Concerning Applicant’s arguments on page 4 stating that no human can conceivably and logically in his/her mind alone can possibly monitor information, MPEP 2106.04(a)(2) III states that mental processes include observations. Therefore, a human would be observing the monitoring information. There is no collecting of information stated in the claims. 
Concerning Applicant’s arguments on pages 4-5 stating no human can possibly provide a monitoring screen on which the monitoring result is reflected, the MPEP 2106.04(a)(2) III C states that a computer can be used a tool to perform a mental process. Therefore, a computer is a tool to view this information.
Concerning Applicant’s arguments on pages 5-6 that ‘This judicial exception is not integrated in to a practical application’ because the additional elements ‘by a cloud platform’ is directed to a generic computer component recited at a high-level of generality and stating that ‘One skilled in the art would understand that a cloud environment is a special environment that needs specialized technologies…’, the Examiner would like to point out that there is no claiming of a special environment, such 
Concerning Applicant’s arguments under Section III A that the Office failed to consider all claim limitations, the Examiner is interpreting the ‘monitoring screen includes’, ‘node status for each cluster includes’, ‘application status for each cluster includes’, ‘storage status includes’, ‘volume status includes’ as requiring only one of the list needs to be found because the ‘includes’ is open-ended and is not a Markush claim. 
 Concerning Applicant’s arguments under Section III B 1 for the limitation ‘creating, by a cloud platform system, a plurality of container cluster environments in which container-based application are able to operate in various infrastructures’, paragraphs 0019,0028 and newly added 0072 – disclose that application containers are created at a cluster level and at a node level on different platforms.
Concerning Applicant’s arguments under Section III B 2 for the limitation ‘have the application status for each cluster includes…a network usage trend…’, as stated above paragraph 0111 and figures 14-16, contain application information in terms of network traffic including bandwidth and average bandwidth usage in Figures 15,16.
Concerning Applicant’s arguments under Section III B 3 for the limitation ‘the volume status includes a volume name…’, as disclosed above Figure 3 volume name is identified by LDEV with their respective names that are displayed as disclosed in column 5, lines 29-37 – which further explains the metric values in Figure 3 which indicate the monitoring result and column 3, lines 56-57 discloses the logical volume is (LDEV). Figure 3 based on the legend shows LDEV16 has an error, as further indicated in column 12, lines 47-64.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Yolanda L Wilson/           Primary Examiner, Art Unit 2113